Citation Nr: 0907996	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  01-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left thigh 
vascular malformation.

2.  Entitlement to a rating in excess of 70 percent for major 
depression, since April 16, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1997 to 
January 1999.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  Initial determinations on some matters were 
made at the Milwaukee, Wisconsin RO, but the Pittsburgh RO 
now has jurisdiction of the claims folder.

In a December 2005 decision, the Board, in pertinent part, 
denied entitlement to an initial rating in excess of 50 
percent for major depression, from January 28, 1999 to April 
15, 2003, and remanded the claims for a rating in excess of 
70 percent for major depression, since April 16, 2003 and for 
service connection for a left thigh vascular malformation to 
the RO for additional development.  

After completing the requested actions, the RO continued the 
denial of the claims for a higher rating for major 
depression, since April 16, 2003, and for service connection 
for a left thigh vascular malformation (as reflected in a 
September 2008 supplemental statement of the case (SSOC)), 
and returned these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.  

2.  Although the Veteran was seen for complaints of left 
thigh pain and itching in service and his separation 
examination noted the presence of a ventricular deformity of 
the left distal femur; the competent medical evidence of 
record demonstrates this condition is a congenital or 
developmental defect, which was not permanently increased in 
severity beyond normal progression due to military service.  
Moreover, no superimposed injury or disease is shown.

3.  Since April 16, 2003, the Veteran's service-connected 
major depression has been manifested by severe, but not total 
occupational and social impairment, manifested primarily by 
depression, sleep difficulty, impaired impulse control, 
mildly constricted affect, fair judgment and insight, social 
isolation, and slight decrease in short-term memory.


CONCLUSIONS OF LAW

1.  A left thigh vascular malformation is a congenital 
development and not a disease or injury for which VA 
compensation is paid and there is no evidence of superimposed 
acquired pathology.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2008).

2.  The criteria for a rating in excess of 70 percent for 
major depression, since April 16, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With regard to the claim for a rating in excess of 70 percent 
for major depression, since April 16, 2003, a July 2000 SOC 
set forth the general rating formula for evaluating 
psychiatric disabilities under which the Veteran's major 
depression, since April 16, 2003, is rated (which is 
sufficient for Dingess/Hartman).  A post-rating August 2003 
letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence would 
be obtained by VA, and the need for the Veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  After the issuance of the August 2003 letter, the 
Veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence before the RO readjudicated the claim for a higher 
rating on appeal (as reflected in November 2004, November 
2007, and September 2008 SSOCs).  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant notice 
with regard to this claim. See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

With regard to the claim for service connection for a left 
thigh vascular malformation, a pre-rating April 2004 letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  A 
February 2005 RO rating decision reflects the initial 
adjudication of the claim for service connection on appeal. 
Hence, the April 2004 letter-which meets all four of 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement. 

While the Veteran was not provided information regarding 
disability ratings and effective dates until September 2008, 
on these facts, such omission is not shown to prejudice the 
Veteran.  As the Board's decision herein denies the claim for 
service connection and the claim for a higher disability 
rating on appeal, no disability rating or effective date is 
being, or is to be, assigned.  Hence, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the reports of April 2003 and September 2007 VA 
mental disorders examination and a September 2007 VA 
arteries, veins, and miscellaneous examination.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran as well as 
by his representative, on his behalf.  The Board also notes 
that in a December 2007 statement, the Veteran reported that 
he had no additional information or evidence to submit in 
support of his claims on appeal.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Congenital or developmental conditions and refractive errors 
are not injuries or diseases and, therefore, generally may 
not be service connected as a matter of express VA 
regulation.  38 C.F.R. §§ 3.303(c), 4.9.  There are, however, 
certain limited exceptions to this rule.  Service connection 
may be granted for hereditary diseases that either first 
manifested themselves during service or which preexisted 
service and progressed at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90 (July 18, 
1990).

Service treatment records (STRs) reflect complaints of left 
thigh pain and itching.  The Veteran's January 1999 service 
separation examination noted the presence of a ventricular 
deformity of the left distal femur.

A December 2001 MRI report showed a thickening of the 
subcutaneous fat suggestive of either a chronic mild 
induration and edema or a small vascular malformation.

In February 2004 the Veteran underwent a VA vascular surgery 
clinic evaluation for treatment for complaints of left thigh 
swelling and pain. The Veteran complained of the disorder 
persisting for the past four to five years, with pulsation, 
and with aggravation upon prolong standing, resolving with 
rest. A pulsating mass of the left thigh was then identified, 
and a duplex study showed a vascular mass of the left lateral 
thigh with both arterial and venous characteristics. An 
arteriovenous malformation was then diagnosed.  Follow-up 
angiography and embolic treatment were recommended.  An 
angiography was conducted, but a February 2004 addendum 
informed that the Veteran did not return to pick-up the 
angiogram. The angiogram showed a hypervascular arteriovenous 
malformation.

A September 2007 VA Arteries, veins, and miscellaneous 
examination report reflects that the VA examiner thoroughly 
reviewed the claims file and medical records.  The examiner 
discussed pertinent medical records associated with the 
claims file in detail.  The Veteran indicated that he did not 
take any medications for this left thigh disorder.  He stated 
that this condition slowed him down at his job regarding 
standing for long periods of time and pain.  He had no muscle 
atrophy, but complained of some mild swelling in the left 
lateral thigh proximal to the knee.  He reported that 
standing in one position where there is accumulation of blood 
caused pain, as well as some mild itchiness.  Physical 
examination of the left lateral aspect of the thigh proximal 
to the knee was warm, with no bruits available.  Strength was 
5/5 in lower extremities and reflexes in the patella and 
ankle were +2.  Babinski was downgoing bilaterally.  There 
was no muscle wasting.  The diagnosis was arteriovenous (AV) 
malformation.  The examiner opined that it was more likely 
than not that the vascular malformation was a congenital 
development and that it did not develop nor is it a result of 
any disease, injury, or other extraneous factors.  He 
furthered that it was at least as likely as not that the left 
thigh vascular malformation developed during the Veteran's 
military period in 1999 as stated in his 2004 medical record.  
It is unlikely that the left thigh malformation is the result 
of any environmental factors.  He further opined that it is 
not likely that the AV malformation was permanently increased 
in severity beyond normal progression due to military 
service.  It is more likely that military service had no 
bearing on the formation of the AV malformation, as evidenced 
by its recurrence these many years post military service.  

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left thigh vascular malformation.  

Review of the record reveals that a left distal femur 
ventricular deformity was first noted in service.  However, 
this does not automatically provide a basis for service 
connection.  In this case, the deformity is not an acquired 
disorder.  In these regard, the September 2007 VA examiner 
opined that the Veteran's currently diagnosed left thigh 
vascular malformation is a congenital development. As such it 
is not a disease or injury within the meaning of VA 
compensation.  38 C.F.R. § 3.303(c).

Moreover, there is no evidence in this case that there is any 
superimposed acquired pathology.  The September 2007 VA 
examiner opined that the Veteran condition did not develop 
nor is it a result of any disease, injury or other extraneous 
factors.  He further opined that the Veteran's AV 
malformation did not permanently increase in severity beyond 
normal progression due to the Veteran's military service.  
Significantly, there is no competent evidence that the 
Veteran's left thigh vascular malformation is any thing other 
than a congenital development.  In sum, the only medical 
opinion to address the etiology of the Veteran's current left 
thigh vascular malformation weighs against the claim.  

The Board finds that the September 2007 examiner's opinion 
constitutes probative evidence on the medical nexus 
question-based as it was on review of the Veteran's 
documented medical history and assertions and examination.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical opinion that 
would, in fact, support the claim for service connection.  
The Board also points out that VA adjudicators are not free 
to ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran, and his 
representative, indicating that his current left thigh 
vascular malformation is related to service.  The Board notes 
that a layperson is competent to report on matters observed 
or within his or her personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the matter of etiology 
(or medical relationship) upon which this case turns is a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As each 
are laypersons, the Veteran and his representative are not 
shown to have appropriate medical training and expertise to 
competently render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, their lay assertions 
in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a left thigh vascular malformation, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  As is the case here, the matter remaining on appeal 
is whether a higher rating in excess of 70 percent, since 
April 16, 2003, is warranted (the date of a VA examination 
showing an increase in disability, the basis for a staged 
rating granted in a November 2004 RO decision). While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  Therefore, in accordance with Fenderson and 
Hart, the Board has considered the propriety of additional 
staged ratings for the Veteran's service-connected major 
depression, since April 16, 2003. 

The RO has assigned a 70 percent schedular rating for major 
depression, since April 16, 2003, pursuant to Diagnostic Code 
(DC) 9434, pertaining to major depressive disorder.  However, 
the actual criteria for evaluating psychiatric impairment 
other than eating disorders is set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2008).  It is noted that a 
total rating based on individual unemployability has been 
assigned, and thus, the remaining issue is whether a higher 
schedular rating for this disorder might be assigned.

Pursuant to the General Rating Formula, a 70 percent rating 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998). In 
light of the above and the September 2007 VA examination 
report reflecting an additional diagnosis of personality 
disorder, not otherwise specified, which the VA examiner 
stated the symptoms could not be distinguished from this 
major depression, the Board shall consider all of the 
Veteran's various psychiatric symptoms in assigning a rating 
for the Veteran's major depression.  See Mittleider at 182.  
See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.).

The Board has considered the evidence of record in light of 
the criteria noted above, and finds that the Veteran's 
service-connected major depression, since April 16, 2003, is 
appropriately compensated at 70 percent.

In this regard, an April 2003 VA examination report reflects 
that Veteran indicated that the severity of his depressive 
symptoms had gotten worse since his last examination.  The 
Veteran had been unemployed for the past one and 1/2 years 
and that he left these jobs because of depressive symptoms 
such as feeling humiliated and shameful about the menial 
nature of jobs he was qualified to take. Mental status 
examination revealed the Veteran was disheveled and dressed 
in dirty garments.  The Veteran's mood was markedly depressed 
with flat affect.  His responses to questions were rational, 
coherent, and well organized.  There was no evidence of 
obsessional thinking or compulsions.  No evidence of any 
systematized delusions.  The Veteran denied visual 
hallucinations, although he believed he heard voices, where 
are actually a distortion of ambient sounds such as the 
humming of a refrigerator.  The Veteran was alert and 
oriented with no complaint or evidence of memory loss.  The 
Veteran described severe sadness, feeling discouraged about 
the future, feeling purposeless, chronic irritability, 
problems making decisions and being productive, and chronic 
sleep disturbances.  The severity of the Veteran's symptoms 
were severe as measured by a standard depression rating scale 
and precludes the likelihood of meaningful sustained 
employment in any capacity at the present time.  The 
diagnosis was major depression, alcohol dependence in 
sustained full remission, and a current GAF of 50 was 
assigned reflecting serious symptoms of depression with 
serious impairment in social and occupational functioning. 

A June 2003 VA treatment record reflects that the Veteran 
stated he felt more depressed and his stressors were that of 
being unemployed and a lack of social support.  The Veteran 
believed it was situational and he thought things would get 
better once he returned home to Sudan. His mood was depressed 
and irritable, he reported perceptual disturbance and 
misinterpreting noises, and some persecutory thought content.  
His sleep was decreased with nightmares, poor energy, 
motivation, lessened interest in activity and appetite.  The 
Veteran did not demonstrate suicidal or homicidal ideations.  
Mental status examination found the Veteran to be casually 
dressed, neatly groomed, speech rate and amount within normal 
limits.  Minimal psychomotor retardation with no agitation.  
Mood was mildly to moderately depressed.  Affect mildly 
constricted and insight was fair.  The diagnosis was major 
depression, moderate/recurrent with a GAF of 60.

A February 2004 VA treatment record notes no suicidal or 
homicidal ideations on presentation.  The Veteran's mood was 
reported as depressed, although the Veteran still thought 
that part of this was situational in that he had not adjusted 
well to life in Milwaukee and thought things would get better 
for him back in Sudan.  Mental status examination found the 
Veteran to be casually dressed, neatly groomed, speech rate 
and amount within normal limits.  Minimal psychomotor 
retardation, no agitation, mood mildly depressed.  Affect 
mildly constricted, thought processes logical, insight fair, 
and cognition alert/attentive.  

A June 2004 VA treatment record shows that the Veteran 
reported that he was still not sleeping and felt depressed. 
He stated that he was aware that part of his depression is 
situational, as he is very lonely here with all of his 
extended family in Sudan.  He has been unable to hold down a 
job so he is stressed financially.   Mental status 
examination found the Veteran to be casually dressed, neatly 
groomed, speech rate and amount within normal limits.  
Minimal psychomotor retardation, no agitation, mood depressed 
and irritable.  Affect mildly constricted, thought processes 
logical, and insight was fair.  No suicidal or homicidal 
ideations on presentation.  The diagnosis was major 
depressive episode moderate/recurrent with a GAF of 55 
reflecting moderate impairment in social and vocational 
functioning.  

Private medical records dated from September 2004 to October 
2005 from B. A Allah, M.D., reflect that the Veteran was 
diagnosed with major depression.  However, despite the RO's 
attempts, none of the doctor's clinical records are 
associated with the claims file. 

A September 2007 VA mental disorder examination report shows 
that the Veteran is remarried and his wife and child are 
living in Sudan.  The Veteran left for Sudan in April 2004 
where he worked at a local hospital as well as attempting to 
establish a private medical practice in his community.  He 
worked for a duration of six months at the hospital, on a 
part time basis.  The Veteran reported that his time there 
was interrupted because he got tired and frustrated.  He 
stated that he stopped working at the hospital because of too 
much tension with his colleagues and patients, in that he did 
not like the way they spoke to him.  He responded by getting 
upset and leaving.  After closing his private practice in 
January 2007, he had not performed any additional employment. 
The Veteran reported that he had been arrested since his last 
VA examination due to causing a disturbance at the VARO.  The 
Veteran's current complaints included problems sleeping, 
nightmares, nervousness, and difficulty following through on 
tasks of interests.  He reported no specific thoughts of self 
harm and no hallucinatory phenomena.  He watches television 
and occasionally frequents a public library where he checks 
his e-mail.  The Veteran reported having friends in the area, 
but he has little social interaction with them.  He denies 
applying for any competitive work since his return to the 
United States in summer 2007.  

The VA examiner reported that the Veteran was dressed in 
casual clothing and in good personal care and hygiene.  His 
speech was clear.  He appeared mildly dysphoric with slightly 
flat affect and he had some mild psychomotor slowing.  No 
evidence of florid psychosis and the Veteran denied current 
suicidal or homicidal ideations.  He demonstrated no acute 
symptoms of anxiety, and no evidence of hallucinations, 
delusions or loosening of associations.  The VA examiner 
furthered that the Veteran demonstrated an unremarkable 
mental status evaluation with the exception of a slight 
decrease in his short-term memory.  Otherwise, he 
demonstrated excellent reality, accuracy, orientation, 
excellent immediate memory, attention and concentration, 
excellent abstract thinking, and social judgment.  The VA 
examiner opined that the Veteran at least as likely as not 
continues to demonstrate symptoms consistent with major 
depression, recurrent (moderate) without psychotic features. 
In addition to the Veteran's major depression, he also 
demonstrates a personality disorder, not otherwise specified 
(NOS), which is less likely than not related to his past 
military service.  The examiner explained that it is likely a 
lifelong characterological disorder which began prior to 
military service and has complicated his capacity to relate 
appropriately to work colleagues and other people.  The 
Veteran reported that at the time of his April 2003 VA 
examination, he was abusing alcohol on an episodic basis.  He 
denies use of alcohol since returning to the United States.  
The VA examiner opined that the Veteran's service-connected 
major depression and his separate, personality disorder NOS, 
has remained at a level consistent with his prior April 2003 
VA examination. He furthered that differentiating the impact 
of each separate diagnostic category was not possible without 
resorting to mere speculation due to the interrelationship of 
these diagnostic entities.  He also found that the Veteran's 
description of his current daily activities indicates 
moderate to severe impairment in his social and vocational 
functioning.  The diagnoses were major depression, recurrent 
(moderate) without psychotic features, alcohol abuse, 
currently in remission, and personality disorder NOS.  He 
assigned a current GAF of 50 related to both major depression 
and personality disorder, NOS.

A November 2007 VA outpatient record reflects that the 
Veteran complained of sleep problems.  Mental status 
examination revealed the Veteran was oriented, casually 
dressed and groomed with normal motor activity, speech, flow 
of thought concentration, perception, and his memory appeared 
intact.  Mood was depressed, affect was congruent, flat, and 
judgment and insight were fair.  No suicidal or homicidal 
ideations and no auditory or visual hallucinations.  A GAF of 
55 was assigned.

A May 2008 VA treatment record reflects that the Veteran was 
diagnosed with major depressive episode-moderate/recurrent 
and a GAF of 55 was assigned.  The Veteran complained of 
being depressed because his new wife from Sudan had not been 
able to get a Visa yet.  He currently lives alone, attends to 
his activities of daily living, no manic/psychotic symptoms, 
and no alcohol or other drug abuse issues.  His sleep, 
energy, appetite, and concentration were variable at times.  
On mental status examination, the Veteran was alert, 
oriented, mood was somewhat depressed, affect was appropriate 
to content, speech and thoughts were logical and coherent 
without signs of an underlying thought disorder.  The Veteran 
denied all psychotic symptoms including auditory or visual 
hallucinations, and paranoid ideation/ideas of reference.  He 
denied suicidal or homicidal ideations.  Judgment and insight 
were fair.  Cognition and sensorium were grossly intact.

The evidence of record shows that at no point since April 16, 
2003, has the Veteran's PTSD met the criteria for the maximum 
100 percent schedular rating.  As noted above, the 100 
percent schedular rating is warranted for total occupational 
and social impairment due to certain symptoms. However, the 
Board notes that the Veteran has not been found to have gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, or other symptoms that are 
characteristic of the 100 percent rating.  The Veteran has 
been documented on one occasion of being disheveled during an 
April 2003 VA examination; however, this one occurrence has 
not been shown to affect the Veteran on a continuous basis 
and/or he is unable to perform activities of daily living. 

While the Veteran has been deemed unemployable, this finding, 
in and of itself, does not demonstrate that the schedular 
criteria for a 100 percent rating are met; indeed, the fact 
of the Veteran's unemployability due to service-connected 
disability is the basis for the Veteran's award of a TDIU, 
also since April 16, 2003. Additionally, all of the medical 
evidence shows that the Veteran did not have suicidal or 
homicidal ideations, at most, he has impaired impulse control 
- a symptom for which he is compensated in his current 70 
percent disability rating.  Significantly, moreover, the 
September 2007 VA examiner noted that the Veteran 
demonstrated excellent reality, orientation, immediate 
memory, attention and concentration, abstract thinking, and 
social judgment and a May 2008 VA treatment record shows that 
the Veteran was alert, oriented, and while his mood was 
somewhat depressed, his affect was appropriate to content, 
and his speech and thoughts were logical and coherent without 
signs of an underlying thought disorder.  Thus, when the 
Veteran's actual symptoms are considered in light of the 
pertinent rating criteria, there is no greater impairment 
shown than is contemplated by the current 70 percent rating 
assigned since April 16, 2003.

The Board also points out that none of the GAF scores 
assigned since April 16, 2003 provides a basis for assignment 
of a higher disability rating for the Veteran's  service-
connected major depression.  According to the 4th Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned). See 38 
C.F.R. § 4.126(a).  

In this case, GAF scores of 50 were assigned in connection 
with the April 2003 and September 2007 VA examinations, and 
GAF scores of 55 are reflected in June 2004 and November 2007 
VA treatment records.  According to DSM-IV, GAF scores
between 41 and 50 reflect serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51 to 60 indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning; e.g., having few friends or having 
conflicts with peers or co-workers.  While the assigned GAF 
scores of 55 and 50 indicate severe occupational and social 
impairment, the Board emphasizes that these symptoms and 
level of impairment are wholly consistent with the schedular 
criteria for the assigned 70 percent rating. 

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2008); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran 
was hospitalized for his service-connected major depression. 
There is no objective evidence revealing that his condition 
caused marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.

Under these circumstances, the Board finds the record 
presents no basis for assignment of more than a 70 percent 
rating for major depression since April 16, 2003.  As such, 
there is no basis for additional staged ratings, pursuant to 
Fenderson and Hart.  In reaching these conclusions, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against a higher rating 
for major depression, since April 16, 2003, that doctrine is 
not applicable in the instant appeal. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a left thigh vascular malformation is 
denied.

A rating in excess of in excess of 70 percent for major 
depression, since April 16, 2003, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


